            Case 18-10309-elf      Doc 98 Filed 07/18/19 Entered 07/18/19 09:24:29                       Desc
                                   CloseOrder/NoDischarge Page 1 of 1



                                     UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________________________________________________________________
In Re:                                                                               Chapter: 7
          Brandon W. Weiss
Debtor(s)                                                                            Case No: 18−10309−elf
_____________________________________________________________________________________________
                                                        ORDER




    AND NOW, WHEREAS 11 U.S.C. § 727(a)(11) provides that the court shall not grant a discharge to an
individual debtor who has failed to complete an instructional course concerning personal financial management as
described in 11 U.S.C. § 111, subject to certain exceptions to this requirement,

   AND the Debtor(s) has/have not asserted that an exception to the requirement is applicable in this case,

    AND Bankruptcy Rule 1007(c) requires that the Debtor(s) file a statement regarding completion of a course
in personal financial management, prepared as prescribed by the appropriate Official Form,

    AND notice was given to the Debtor(s) that this case would be closed without the entry of a discharge order
unless the Debtor(s), by a date certain, filed the statement regarding completion of a course in personal financial
management as required by Rule 1007(c),

    AND the Debtor(s) has/have not filed the statement regarding completion of a course in personal
financial management required by Bankruptcy Rule 1007(c) by the date set forth in the court's prior notice
and has/have not otherwise responded to the Notice,

    AND it appearing that the trustee in the above entitled matter has filed his/her report and the trustee has
performed all other duties required in the administration of the Debtor(s)' estate,

    It is hereby ORDERED that the trustee be discharged and relieved of any trust; and this case be,
and the same hereby is CLOSED without the entry of an order of discharge. See Bankruptcy Rule
4004(c)(1)(H).




                                                                                For The Court

                                                                                Eric L. Frank
7/18/19
                                                                                Judge ,United States Bankruptcy
                                                                                Court

                                                                                                                        98
                                                                                                                  Form 213
